Citation Nr: 1327515	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc disease with lumbar strain, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C. R.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  

The Veteran performed active military service from April 1969 to April 1971.

In August 1998, the Department of Veterans Affairs (VA) Regional Office (RO) in, St. Petersburg, Florida, denied an increased rating for low back strain, then rated 10 percent.  The Veteran submitted a notice of disagreement, thereby placing the issue on appeal.  In January 1999, the RO granted an increased, 20 percent, schedular rating and recharacterized the service-connected low back disability as "chronic lumbosacral strain with degenerative changes."  Thereafter, the Veteran withdrew his appeal. 

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, St. Petersburg, Florida, that denied an increased rating.  Although a higher rating was denied, the RO recharacterized the service-connected disability as degenerative disc disease of the lumbar spine with strain. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

Entitlement to service connection for bilateral hip arthritis due to degenerative disc disease of the lumbar spine with strain has been raised by the Veteran's testimony, but has not been adjudicated by the RO.  This is referred for appropriate action.


REMAND

The Veteran contends that his service-connected lumbar spine disability has increased in severity since his VA compensation examination in May 2008.  In February 2009, his private physician reported that the disability is worsening.  In July 2009, that physician noted a marked increase in pain in the recent 12 months, with bilateral sciatica (the May 2008 VA compensation examination report reflects pain radiating down the right leg only).  In December 2012, the private physician stated that "his disease is progressing in spite of aggressive physical therapy."

In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United States Court of Appeals for Veterans Claims (Court) held that where a material change in the disability occurs, a fresh medical examination is required.  Because the facts suggest a material change in the disability since the previous compensation examination, the Board must remand this case for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims files and ensure that any recent pertinent medical evidence has been associated with the claims files.  The AMC must offer the Veteran an opportunity to identify or submit any additional pertinent evidence in support of any claim on appeal.  Based on his response, the AMC must attempt to procure a copy of any record which has not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable effort, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and, (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The AMC must also notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination, without good cause, may result the denial of benefits.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, the notice of the scheduled examination must be associated with the claims files.  The claims files must indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an appropriate examination to determine the nature and severity of the service-connected low back disability, characterized as degenerative disc disease with lumbosacral strain.  The claims files and any additional evidence available in Virtual VA should be made available to the examiner for review.  The examiner is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  Any indicated test or study must be accomplished.  The examiner is asked to address the following: 

I.  Whether it is at least as likely as not (50 percent or greater possibility) that the service-connected lumbar spine disability has caused neurologic abnormalities, including radiculopathy of either lower extremity.

II.  Whether it is at least as likely as not that bilateral hip pains are attributable to lumbar radiculopathy.   

A rationale for any opinion should be given.  The report must be legible.

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claim for benefits.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



